Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 10-16 have been canceled.  Claims 7-9, 17-33 and newly presented claim 34  (drawn to species I only) are still at issue and are present for examination.
Species II-XI remain withdrawn as drawn to non-elected species.
Applicants' arguments filed on 12/8/21 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 17-33 and 34 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 7, 17 and 26, the phrase “non-native gene” is confusing. No specific definition could be found for said phrase in the disclosure. Further, as applicant is aware, the phrase “yeast microorganism” is very broad and generic and hence, it is unknown if “non- native gene” is referring a “non-yeast” originated gene or it also applies to any gene from any yeast species so long as it originates from a different yeast species than 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.


Claim(s)  7-9, 17-34 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kuroda et al.,  “Kuroda” (US2015/0125934, 5/2015)  or, in the alternative, under 35 U.S.C. 103 as obvious over Kuroda. Said patent publication teaches a method of culturing a microorganism in the absence of antibiotics (inherently in a  fermenter) in a medium containing phosphorus acid as a major constituent, wherein the microorganism recombinantly expresses phosphite dehydrogenase gene, PtxD (see abstract and [0227-0229]), wherein said yeast microorganism is expressing a protein (enzyme ) product, namely phosphite dehydrogenase. In Figure 17, Kuroda teaches that its host microorganism is a fission yeast (Schizosaccharmyces pombe) “Rs-41”, representing an RsPtxD/HEF8 1 introduced strain, wherein said yeast cannot utilize phosphorus containing compound (such as phosphorus acid) as a substrate in the absence of PtxD gene and wherein said substrate may optionally comprise glucose (see [0221]). In [0047], various yeasts as potential host cells to be used in Kuroda’s method are disclosed, including budding yeast and fungi. In paragraph [0075], various sources for phosphite dehydrogenase gene are listed, wherein most of said sources are “non-native” to fission yeast. In paragraph [0007], Pseudomonas Stutzeri as source of phosphate dehydrogenase gene (inherently having SEQ ID NO:11 and encoding SEQ ID NO:10) is also suggested. In paragraph [0223], the pH of the substrate containing phosphoric acid, is disclosed as 7.0. In paragraph [0236], the transformed yeast cells have been grown at 30 °C for 3-5 days. Therefore, it is believed that Kuroda anticipates this invention or in the least renders it obvious.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656